Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments After Final
Applicants’ amendments of 07/05/2022 submitted under 37 CFR 1.116 are entered.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In light of Applicants amendments of 07/05/2022, which are entered, the rejections of claims set forth in the Office Action of 04/08/2022 are withdrawn.  The claims require the determination of an expression level of a specific analyte (i.e.: hsa-miR-6784-5p) in the blood, serum or plasma of a human subject, and the detection of a higher level in the sample as compared to the level in a healthy control for the indication of liver cancer in the subject.  The claims further require performing an additional treatment or diagnostic step directed to liver cancer in the subject.  The prior art does not teach or suggest detecting the required compared amount as an indicator of liver cancer. Furthermore, the additional required treatment or diagnostic procedure is a practical application of the results of the miRNA detection, and it was not routine or conventional at the time of the invention to combine miRNA analysis with the recited treatments or diagnostic steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The examiner required restriction between combination and subcombination species (see page 4 of the Requirement of 07/19/2021).  Applicants elected the particular species that is miR-6784-5p (see the Response of 08/31/2021).  Claims 23 and 26, directed to detection of a higher level of miR-6784-5p for the identification of liver cancer, are allowable.  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement between the elected miR-6784-5p and combinations that include miR-6784-5p is withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen Kapushoc
Primary Examiner
Art Unit 1634


/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634